Citation Nr: 1713791	
Decision Date: 04/27/17    Archive Date: 05/05/17

DOCKET NO.  13-00 039A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to November 28, 2015.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Ben Winburn, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from November 1962 to October 1966.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This case was previously before the Board in July 2015, at which time the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action.

In a December 2015 rating decision, the Veteran was granted entitlement to a TDIU, effective November 28, 2015.  The Veteran filed his claim of entitlement to a TDIU in September 2010.  Therefore, the December 2015 grant does not represent a complete grant of the benefit sought on appeal.  However, the Board has limited its consideration accordingly.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's combined disability rating is 80 percent, and one of his service-connected disabilities is rated at 50 percent.

2.  For the entire period on appeal, the Veteran has been unable to obtain and maintain substantially gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

The criteria for TDIU have been met for the entire period on appeal.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16 (2016).

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16(a) (2016).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16(a) (2016).

The central inquiry is whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittesse v. Brown, 7 Vet. App. 31 (1994).

With an approximate balance of positive and negative evidence as to any issue material to the determination of a matter, VA resolves reasonable doubt in the claimant's favor.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran asserts that he is unable to obtain and maintain gainful employment as a result of his service-connected disabilities.  In this regard, the Board notes that, at the time he filed a claim for TDIU, service-connection was in effect for the following disabilities: posttraumatic stress disorder (PTSD), rated 30 percent prior to March 27, 2008, and 50 percent from March 27, 2008; degenerative disc disease (DDD), rated at 10 percent prior to April 29, 2009, and 20 percent from April 29, 2009; L5 radiculopathy of the right leg (associated with DDD), rated at 10 percent prior to April 29, 2009, and 20 percent from April 29, 2009; traumatic arthritis, residual of left wrist fracture, rated at 10 percent; residuals, shrapnel wound right lower leg, noncompensable rating; and residuals, shrapnel wound, right buttocks, noncompensable rating.  The Veteran's combined rating for his service-connected disabilities was 80 percent.  Since that time, the Veteran was service connected for bilateral hearing loss, with a noncompensable (0 percent) rating, as well as tinnitus associated with bilateral hearing loss, rated at 10 percent.  Beginning November 28, 2015, the Veteran's combined disability rating is 90 percent.

For the purposes of 38 C.F.R. § 4.16(a), two or more disabilities combined must equal at least 70 percent, with one rated at 40 percent or more.  The Veteran meets the minimum schedular criteria for the assignment of TDIU as his PTSD is rated at 50 percent and his combined disability ratings equal 90 percent.

In his September 2010 claim for entitlement to TDIU, the Veteran reported that he had last worked in August 2010 as a utility locator, a job he had held since 2005.  An October 2010 VA Form 21-4192 completed by his employer, UtiliQuest, stated that the Veteran's employment with the company ended because his project ended.  The Veteran reported that he then retired from working due to the impact his service-connected lumbar spine and PTSD disabilities had on his ability obtain and maintain a substantially gainful job, including the ability to perform the type of work to which he had been accustomed.  The Board notes the Veteran is a high school graduate with two years of completed college courses.

In September 2010, UtiliQuest submitted a letter for the Veteran's claims file detailing his recent difficulties at work.  The letter stated that, over the past several years, anxiety and depression appeared to overwhelm the Veteran's personal life.  This, in turn, affected his ability to complete certain job functions, including often stressful tasks such as interacting with excavators on a professional level.  The author of the letter opined that the Veteran did not handle stress well at all and that he seemed irritated and withdrawn most of the time.  The Veteran was noted to have begun neglecting his duties, resulting in repositioning to a desk job within the company office.  In that position, the Veteran had very few, if any, interactions with fellow employees and required constant reminders to stay on task.

In December 2010, the Veteran was afforded a lumbar spine and left wrist VA examination in conjunction with his claim for a TDIU.  At that time, the examiner noted that the Veteran showed significant DDD at multiple lumbar levels and that he had recently had a partial laminectomy of L3-4 and L4-5 in September 2010.  However, the examiner opined that the Veteran was not excluded from employability due to his low back condition, and rendered the same opinion for the left wrist disability.

At the same time, the Veteran was also afforded a PTSD VA examination.  The examiner noted that some of the Veteran's PTSD symptoms had improved while others had worsened.  Likewise, the examination report showed improvement in social and interpersonal relationships, but emphasized that the Veteran remained mostly isolated.  The examiner opined that, based on his report, presentation, and records, there was no indication of total occupational and social impairment due to PTSD signs and symptoms.

In November 2015, the Veteran was afforded a slate of VA examinations in response to the July 2015 Board remand of the Veteran's claim for TDIU.  Examinations included hearing loss and tinnitus audiology evaluations; a knee and lower leg examination; thoracolumbar spine examination; left wrist examination for post-fracture residuals; PTSD evaluation; and, muscle injury examination for his shrapnel wounds.  The audiology evaluation included an opinion stating, even with the use of hearing aids, the Veteran would be expected to have difficulty understanding speech in noisy environments, especially with a lack of visual cues.  The right leg examination report showed the Veteran's right leg radiculopathy was attributed to a diagnosis of spinal stenosis and would, especially in flare-up, result in significant pain, functional disability, or deformity. The spine examination report, also based on a spinal stenosis diagnosis, included an opinion that the Veteran had progression of disease making it difficult to walk and stand, limiting him to desk work.  The left wrist examination report focused on arthritis resulting from a left wrist fracture during active service. The examiner opined that while the left wrist disability would make heavy lifting difficult, light duty was still possible.

The November 2015 PTSD examiner opined that the Veteran's symptoms would significantly impact his reliability and productivity in a work setting with occasional severe impairment during periods of intensified or prolonged stress.  In addition, the examiner opined that the Veteran would be able to succeed in a position in which there would be scarce contact with customers or other people and where he would have flexibility in scheduling and completing assigned duties.

In his December 2015 notice of disagreement, the Veteran stated that his work as a utility locator routinely required walking two to five miles per day, and driving 45 to 100 miles per day.  Following lumbar spine surgery in 2010, that type of physical work was not feasible. He summarized his situation by stating that the physical limitations imposed by his back and wrist disabilities, combined with significant difficulty working with others as a result of his worsening PTSD symptoms, prevented him from obtaining and maintaining substantially gainful employment.

The Board notes that a TDIU is warranted where a Veteran's service-connected disabilities are of sufficient severity to produce unemployability.  Here, the question is the date when this threshold was met.  Examiners in 2010 stated that the Veteran's disabilities did not produce unemployability, yet the Veteran's employer described a rapidly deteriorating employment picture. Examiners in 2015 stated that the Veteran's service-connected disabilities limited him to employment that could be considered to be marginal, sheltered employment.  38 C.F.R. § 4.16(a)(5) (2016).

In light of the Veteran's occupational background and the functional limitations described, the Board finds that he was unable to obtain and maintain any substantially gainful employment in accordance with his background and education level as a result of his service-connected disabilities for the entire period on appeal.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU from the time of the original September 16, 2010 claim is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to TDIU beginning September 16, 2010, is granted.



______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


